IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30310
                         Summary Calendar


BILLY SINCLAIR,

                                          Plaintiff-Appellant,

versus

KELLY WARD, RICHARD P. IEYOUB,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 98-CV-688-A-M1
                      --------------------
                        December 27, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Sinclair argues that the district court erred in

construing his habeas petition challenging the Louisiana State

Board of Paroles’ denial of his application for parole release as

a 42 U.S.C. § 1983 complaint.    "Section 1983 is an appropriate

legal vehicle to attack unconstitutional parole procedures.”

Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (internal

quotation and citation omitted).    A prisoner must pursue by a

writ of habeas corpus a challenge to the result of a specific




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30310
                                 -2-

defective parole hearing or a parole board’s rules and procedures



that would automatically entitle him to accelerated release.      Id.

A claim that has an indirect impact on whether a prisoner

eventually receives parole may still be cognizable under § 1983,

however.   Id.   The distinction is between claims that would

“merely enhance eligibility for accelerated release and those

that would create entitlement to such relief.”    Cook v. Texas

Dep’t of Criminal Justice Transitional Planning Dep’t, 37 F.3d

166, 168 (5th Cir. 1994) (citation omitted).

     Sinclair is asserting a liberty interest in parole release

but is also challenging the parole board’s procedure of relying

on incorrect criminal history erroneously contained in his parole

file.   He is seeking to have the record corrected so that the

board will be aware of his correct offender status when

considering his future requests for parole release.    If he is

successful in his claims, it would merely result in a new parole

hearing during which the correct information regarding offender

status would be considered.   Because a successful resolution of

his claim may only enhance his eligibility for an enhanced

accelerated release, his pleadings were properly construed as a

§ 1983 complaint.

     Sinclair has failed to show that he has a constitutionally

protected liberty interest under the Louisiana parole statutes or

other state statutes encouraging the rehabilitation of inmates.

Therefore, even assuming that the parole board has knowingly

relied upon incorrect information regarding Sinclair’s criminal
                          No. 99-30310
                               -3-

history, he is not entitled to challenge the parole procedures

employed under the Due Process Clause.   See Johnson v. Rodriguez,

110 F.3d 299 308-09 & n.13 (5th Cir. 1997).   Sinclair has failed

to show that the district court erred in dismissing his complaint

as frivolous pursuant to 28 U.S.C. § 1915A.

     AFFIRMED.